*188
Judgment reversed.

Plaintiff then tendered the execution that issued from the third justice’s court judgment, to which defendants objected, upon the ground that it was inadmissible, and that the judgment itself should be introduced. The court admitted the execution, but at the same time ruled that plaintiff' must introduce the judgment from which the execution issued, before his case could go to the jury. To this ruling plaintiff' excepted. The execution was dated June 29, 1888, and recited that it was based on a judgment of July 2, 1887, in favor of Tolbert against Johns, and directed that the amount of it should be made of the goods, etc. of Johns, and particularly of the property attached for purchase money in this case, describing the property substantially as described in the forthcoming bond. Upon this execution was an enti'y of nulla bona, June 30, 1888. Plaintiff' then offered to prove the contents of the attachment by parol testimony, or to introduce a copy of the attachment with the entry of the levy thereon, both of which were refused by the court, upon the ground that it was not sufficiently shown that the original attachment was lost or inaccessible to plaintiff'. To this ruling plaintiff excepted. Plaintiff' then closed, and the motion for nonsuit was sustained.
Capers Hodnett, by brief, for plaintiff'.
George P. Roberts, by brief, for defendants.